Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
December 6, 2022.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-22-00693-CR



                     IN RE TODD W. ALTSCHUL, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               412th District Court
                             Brazoria County, Texas
                        Trial Court Cause No. 23,557-XY

                         MEMORANDUM OPINION

      On September 26, 2022, relator Todd W. Altschul filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Justin R.
Gilbert, presiding judge of the 412th District Court of Brazoria County, to issue the
writ of habeas corpus and rule on the merits of his application for writ of habeas
corpus.
      Article 11.07 of the Texas Code of Criminal Procedure provides the exclusive
means to challenge a final felony conviction. Tex. Code Crim. Proc. art. 11.07; Bd.
of Pardons & Paroles ex rel. Keene v. Ct. of Appeals for Eighth Dist., 910 S.W.2d
481, 483 (Tex. Crim. App. 1995). The Texas Criminal Court of Appeals has
exclusive jurisdiction to grant post-conviction habeas corpus relief on a final felony
conviction. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117
(Tex. Crim. App. 2013). Intermediate appellate courts do not have jurisdiction over
post-conviction writs of habeas corpus in felony cases. Tex. Code Crim. Proc. art.
11.07; In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston [14th Dist.] 2006,
orig. proceeding). To complain about any action or inaction of the convicting court,
relator may seek mandamus relief from the Texas Court of Criminal Appeals. See
Briscoe, 230 S.W.3d at 196‒97.

      Relator seeks post-conviction habeas relief from the trial court that entered a
judgment of conviction on a felony charge. In his mandamus petition in our court,
relator complains that the convicting trial court has not timely issued the writ or ruled
on the application for the writ.       We lack jurisdiction over relator’s request.
Accordingly, we dismiss relator’s petition for lack of jurisdiction.


                                    PER CURIAM

Panel consists of Chief Justice Christopher and Justices Jewell and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2